ORDER
PER CURIAM.
Eddie Montague appeals the judgment of the trial court which affirmed the decision of the Metropolitan Board of Police Commissioners finding Montague was unable to faithfully perform the duties for which he was hired, and that he does not possess the necessary physical ability to perform his job due to an on-duty injury to his left shoulder. We affirm.
Montague alleges the Board erred because: (1) its decision was not supported by competent and substantial evidence; and (2) its decision was arbitrary, unlawful, capricious and unreasonable.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An opinion would have neither prece-dential nor jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).